Filed 8/11/21 In re D.U. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 IN RE D.U., a Person Coming Under the                               H048002
 Juvenile Court Law.                                                (Santa Clara County
                                                                     Super. Ct. No. 19JV43729)


 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 D.U.,

           Defendant and Appellant.



         The minor, D.U., admitted allegations that he committed misdemeanor fighting or
challenging another to fight in public (Pen. Code, § 415, subd. (1)) and misdemeanor
taking or unlawfully using a vehicle (Veh. Code, § 10851, subd. (a)). The juvenile court
ordered that the minor, who was already a ward of the court due to prior sustained
petitions, continue as a ward of the court under the supervision of a probation officer.
         On appeal, the minor’s appointed counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) that states the case and facts but raises no issue.
We notified the minor of his right to submit written argument on his own behalf within
30 days. That period has elapsed, and we have received no response from the minor.
       Pursuant to Wende, supra, 25 Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th
106 (Kelly), we have reviewed the entire record. Following the California Supreme
Court’s direction in Kelly, supra, at page 110, we provide a brief description of the facts
and the procedural history of the case.
                                    BACKGROUND
       The minor was the subject of two prior petitions under Welfare and Institution
Code section 602.1 Regarding the first petition, in mid-2019, the minor admitted
committing misdemeanor exhibiting a deadly weapon other than a firearm (Pen. Code,
§ 417, subd. (a)(1)). He was declared a ward of the court and ordered to participate in the
“Court for the Individualized Treatment of Adolescents.” The minor was placed on
probation and ordered to serve 30 days on the electronic monitoring program. Regarding
the second petition, in late 2019, the minor admitted committing the offenses of taking or
unlawfully using a vehicle (Veh. Code, § 10851, subd. (a)) and misdemeanor evading a
peace officer (id., § 2800.1, subd. (a)). The minor was continued as a ward of the court
and ordered to serve 45 days on the electronic monitoring program.
       Relevant to this appeal, on February 3, 2020, the minor and another juvenile
followed the victim at school after the victim refused to give them his AirPods. The
minor and the other juvenile threatened and/or challenged the victim to fight. The victim
had two metal baseball bats sticking out of his backpack. The minor took one of the bats
and raised it over his head. The victim was afraid the minor was going to hit him. The
victim was able to prevent the other juvenile from taking the second bat. When a teacher
intervened, the minor ran off and threw the bat in a trash can.
       On February 5, 2020, a third section 602 petition was filed alleging that the minor,
then age 16, committed the misdemeanor offense of exhibiting a deadly weapon other
than a firearm, a baseball bat (Pen. Code, § 417, subd. (a)(1)). The juvenile court ordered

       1
        All further statutory references are to the Welfare and Institution Code unless
otherwise indicated.

                                             2
a section 241.12 report and a screening for “Wraparound” services. In the meantime, on
February 24, 2020, a fourth section 602 petition was filed alleging that the minor
committed the offenses of taking or unlawfully using a vehicle (Veh. Code, § 10851,
subd. (a)) and misdemeanor resisting an officer (Pen. Code, § 148, subd. (a)(1)) in
October 2019. According to the section 241.1 report, the petition was based on an
incident in October 2019, when the police saw the minor run away from the scene of a
vehicle collision involving a stolen vehicle.
       On March 3, 2020, on motion of the prosecutor, the third petition was amended to
add a count alleging that the minor committed misdemeanor fighting or challenging
another to fight in public (Pen. Code, § 415, subd. (1)). In addition, the fourth petition
was amended to allege as a misdemeanor, instead of a felony, taking or unlawfully using
a vehicle (Veh. Code, § 10851, subd. (a)). The minor admitted committing these two
misdemeanor offenses. The court accepted the minor’s admissions and dismissed the
remaining counts in the third and fourth petitions on motion of the prosecutor. The court
also adopted the recommendations in the section 241.1 report, including that the minor be
a “dually involved youth.”
       A dispositional hearing for the third and fourth petitions was held on March 17,
2020. The court continued the minor as a ward of the court and on probation. The minor
was ordered to serve 30 days on the community release program. The minor and his
parent were to receive intensive home-based family services (Wraparound services) as
arranged by the probation officer. The court made a general order of restitution and
ordered the minor and his parent jointly and severally responsible. The court also
       2
         Section 241.1 states: “Whenever a minor appears to come within the description
of both Section 300 and Section 601 or 602, the county probation department and the
child welfare services department shall, pursuant to a jointly developed written protocol
described in subdivision (b), initially determine which status will serve the best interests
of the minor and the protection of society. The recommendations of both departments
shall be presented to the juvenile court . . . , and the court shall determine which status is
appropriate for the minor. . . .”

                                                3
ordered that the minor have no contact with the victims. The court stayed or declined to
impose various fines recommended by the probation officer. The court ordered that its
findings be transmitted to the Department of Motor Vehicles for the purposes of
suspending the minor’s driving privilege for one year. (Veh. Code, § 13357.)
      On March 18, 2020, the minor filed a notice of appeal.
                                     DISCUSSION
      Having carefully reviewed the entire record, we conclude that there is no arguable
issue on appeal. (Wende, supra, 25 Cal.3d at pp. 441-443.)
                                    DISPOSITION
      The dispositional order of March 17, 2020, is affirmed.




                                            4
                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




People v. D.U.
H048002